Order
PER CURIAM:
Appellant, Nena Hickman, was tried and convicted by a jury of first-degree murder and armed criminal action. Following af-firmance of her convictions on direct appeal, Hickman filed a Rule 29.15 motion for post-conviction relief, arguing that trial counsel rendered ineffective assistance through a failure to object to: (1) her wearing a leg restraint during trial, and (2) a statement in the prosecutor’s closing ar*489gument that she claims misstated the evidence. The motion court rejected Hickman’s claims after an evidentiary hearing. We affirm. Rule 84.16(b).